*195OPIHIOH.
By his Honor John St. Paul.
This is a contest orer the proceeds of eertain furniture. Opponent claims under a vendor's privilege. Plaintiff elalras, 1; By virtue of a subrogation to a lessor's privilege; and 2; By virtue of a conventional pledge.
X.
In August 1916 defendant leased certain premises from one Peter Jung and gave him her non-negotleble notes for the rent. At the same time she also purchased on credit from opponent the furniture herein seized and sold; hut before plaeing the furniture on the leased premises opponent obtained from the lessor a waiver of the lessor's privilege.
On Uay 1st. 1917 an*iagain on June 1st., defendant being unable to pay her rent for the months of April and May, applied for assistance to plaintiff, her legal adviser.. The latter, being in ignorance of the waiver aforesaid, paid the rent to the bank where the lessor had deposited for collection# the rent notes given him by defendant; and thereupon took from her (the debtor) a subrogation to the lessor's claim (0. C. 2160 #2).
As we have said before the rent notes given by defendant were not negotiable: for we find that they Were payable simply to Peter Jung, not to order or bearer.
It is therefore wholly unnecessary to innuire whether the holder of a negotiable note, seeured by mortgage ,or privilege, takes the same free of any unknown equities which might exist as to the mortgage or privilege by which It is seeured. Pox however the rule may be as to negotiab' instruments, the reason thereof would be wholly inapplicable to non-negotlable ere1its. As to the lattot they do not come within the seope of the law Merchant, and whoever tUkrcuhei acquires such oreditsjAonly such rights as his author had, since by the general law no one ean transfer to another any greater right than he himself has. See 19 An. 100.
*196November 1919.
II
The evidence establishes, and plaintiff admits, that at the time ho toot the conventional pledge, ho then knew thaw opponent had a vendor's lien upon the furnituro and.l^^wd heen informed that the lessor's privilege'had toen waived.
The jurisprudence formerly was that the purchaser or pledgee of personal property, who knew that his vendor or pledgor still owed a balanee on the purchase price thereof, took the property subject to the vendor's lien thereon’. (See Beauregard Furniture Co. vs Harry Katz et al, No. 7423 of our docket and authorities there cited; especially Seelig vs. Dumas, 48 An 1494.)
But that jurisprudence i as changed in Dreyfous vs. Cade, 138 La. 298, whore the court very distinctly held that "a purchaser on credit of movable property may sell it to a third person who knows that he has not paid the pries, and the original vendor loses his privilege" (Syllabus (I).
tie .do not think the authorities cited by the eourt support the proposition as stated, hut the ruling is too olear td> be disregarded.
She judgment appealed from must therefore he affirms 3.
Judgment Affirmed.
Hew Orleans La.